Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Louis Cognata, Appellant                              Appeal from the 145th District Court of
                                                      Nacogdoches County, Texas (Tr. Ct. No.
No. 06-12-00008-CV         v.                         C21,875-2005).      Memorandum Opinion
                                                      delivered by Justice Moseley, Chief Justice
Down Hole Injection, Inc., Appellee                   Morriss and Justice Carter participating.



       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of prosecution. Therefore, we dismiss the appeal.
       We further order that the appellant, Louis Cognata, pay all costs of this appeal.


                                                       RENDERED APRIL 16, 2013
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk